In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00035-CV




           IN RE BRAD STEVEN DECKER




               Original Habeas Proceeding




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER

       On February 7, 2017, the trial court heard evidence and argument of counsel relative to the

petition of Tamara Michelle Decker (real party in interest) for enforcement by contempt of court

of temporary orders and of the trial court’s property division in the parties’ decree of divorce. On

February 8, 2017, the trial court entered an order holding Brad Steven Decker in both criminal and

civil contempt of court. Decker has filed a petition for a writ of habeas corpus, together with an

emergency motion to set bond pursuant to Section 22.221(d) of the Texas Government Code and

Rule 52.8(b) of the Texas Rules of Appellate Procedure, pending this Court’s resolution of his

petition. See TEX. GOV’T CODE ANN. § 22.221(d) (West 2014); TEX. R. APP. P. 52.8(b).

       It appears to this Court that the motion to set bond should be granted. After considering

all relevant factors, we order Decker’s release from confinement in the Red River County Jail on

his payment of a cash bond in the amount of $5,000.00. The bond amount shall be paid over to

the Red River County District Clerk and is strictly conditioned on Decker’s appearance in the trial

court as noticed.

       IT IS SO ORDERED.

                                                     BY THE COURT


Date: March 7, 2017




                                                 2